DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/27/2022.
Claims 1 and 3-18 are pending.  Claims 6 and 11-18 are withdrawn.  Claim 2 is cancelled. Claim 1 is currently amended.  Claim 1 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/27/2022, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 2-3 of the office action mailed 7/6/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants' arguments and amendments, filed 7/27/2022, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Majima and Imori as noted below in the rejection of independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Majima et al. (US 2020/0075440 A1, hereinafter “Majima”) in view of Imori et al. (US 2019/0273035 A1, hereinafter “Imori”).
Regarding independent claim 1, Figures 1-11 and 24 of Majima, specifically the overall structure as disclosed in Figures 1-11 with specific elements modified as shown in Figure 24, disclose a semiconductor package structure, comprising: 
a lead frame 1/2/3 (collectively 1, 2 and 3 “plurality of leads”- ¶0038) with a front surface and a back surface opposite to said front surface; 
a die 6 (“semiconductor element”- ¶0038) disposed on said front surface of said lead frame 1/2/3; and 
a molding piece 8 (“sealing resin”- ¶0038) disposed on said front surface of said lead frame 1/2/3 and encapsulating said die 6; 
wherein said lead frame 1/2/3 is provided with two extension portions 1 (“first leads”- ¶0119, the opposing leads 1 as shown in Fig. 24) extending respectively from two sides of said molding piece 8 in a first direction, and each of said two extension portions 1 is provided with said front surface and said back surface, and plating layers 140 (“plating layer”- ¶0052) are formed on said front surface and said back surface of each of said two extension portions 1, and a lateral recess 127 (“recess”- ¶0054) is formed on a lateral cutting surface in said first direction of each of said two extension portions 1, and said lateral recess 127 extends from said front surface to said back surface (see Figs. 10-11 and 24).
Majima does not expressly disclose wherein said front surface and said back surface of each of said two extension portions are concaved in a thickness direction of said lead frame such that wherein the plating layers are formed on said concaved front surface and said concaved back surface, and wherein said lateral recess extends from said concaved front surface to said concaved back surface.
Figures 1-2B of Imori disclose a semiconductor package structure, comprising a lead frame 10/20 (collectively 10 “die pad” and 20 “lead frames”- ¶0018) with a front surface and a back surface opposite to said front surface, a die 30 (“semiconductor chip”- ¶0018) disposed on said front surface of said lead frame 10/20, and a molding piece 40 (“insulating part”- ¶0018) disposed on said front surface of said lead frame 10/20 and encapsulating said die 30, wherein said lead frame 10/20 is provided with two extension portions 20 extending respectively from two sides of said molding piece 40 in a first direction, and each of said two extension portions 20 is provided with said front surface and said back surface concaved in a thickness direction of said lead frame 10/20 (see surfaces S2 and S4, respectively), and plating layers 46 (“metal layers”- ¶0028) are formed on said concaved front surface and said concaved back surface of each of said two extension portions 20.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package structure of Majima such that wherein said front surface and said back surface of each of said two extension portions are concaved in a thickness direction of said lead frame and wherein the plating layers are formed on said concaved front surface and said concaved back surface as taught by Imori for the purpose of utilizing a suitable and well-known structural configuration of the front surface and the back surface of each of the two extension portions of the lead frame which enhances the flexibility of the extension portions to absorb stress applied to the semiconductor package structure when mounting thereby preventing damage and improving the mounting reliability of the semiconductor package structure (Imori ¶¶0048-0050). Thus in the combined teachings of Majima and Imori said front surface and said back surface of each of said two extension portions are concaved in a thickness direction of said lead frame such that wherein said lateral recess extends from said concaved front surface to said concaved back surface.
Regarding claim 3, Figures 1-11 and 24 of Majima disclose wherein said plating layer 140 is formed on said lateral recess 127 (¶0054) (see Fig. 10).
Regarding claim 4, the combined teachings, particularly Figures 1-2B of Imori disclose wherein said concaved front surface and said concaved back surface of each of said two extension portions 20 are opposite to each other through corresponding said extension portion 20.
Regarding claim 5, the combined teachings, particularly Figures 1-2B of Imori disclose wherein said front surface of each of said extension portions 20 is gradually concaved toward one end of corresponding said extension portion 20 in said first direction.
Regarding claim 7, Figures 1-11 and 24 of Majima disclose wherein said plating layer 140 on said back surface of each of said two extension portions 1 extends beyond said corresponding extension portion 1 in said first direction.
Regarding claim 8, Figures 1-11 and 24 of Majima disclose wherein said lead frame 1/2/3 has a first portion 3 and a second portion 1/2, and said die 6 is disposed on said first portion 3 and is electrically connected to said second portion 1/2 through bonding wires 71, 72 (“bonding wires”- ¶0038).
Regarding claim 9, the combined teachings, particularly Imori discloses wherein said concave back surface is a stamping recess or a V-cut (¶0033) (see Figs. 1-4B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Majima and Imori in further view of Yoon et al. (US 2016/0172274 A1, hereinafter “Yoon”).
Regarding claim 10, Figures 1-11 and 24 of Majima disclose wherein said semiconductor package structure is a surface mount device, such as a surface mount transistor (¶¶0040, 0062).
Majima does not expressly disclose wherein the surface mount device is a surface mount diode.
Yoon discloses a surface mount device 650 (“surface mounted devices”- ¶0046) such as a surface mount transistor or a surface mount diode (¶0046) (see Fig. 6).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the surface mount device is a surface mount diode as taught by Yoon for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of surface mount device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895